85075: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25008: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85075


Short Caption:SULLIVAN (KEITH) VS. DIST. CT. (WARDEN)Court:Supreme Court


Related Case(s):78567, 85109


Lower Court Case(s):Washoe Co. - Second Judicial District - CR180427Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerKeith William Sullivan
					In Proper Person
				


Real Party in InterestPerry RussellAaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of Washoe





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/26/2022Filing FeePetition Filing Fee Waived.  Criminal. (SC)


07/26/2022Petition/WritFiled Proper Person Petition for Writ of Habeas Corpus (Post-Conviction) (SC)22-23468




07/26/2022Other Incoming DocumentFiled Proper Person Document.  Exhibits to Petition for Writ. (SC)22-23471




07/26/2022MotionFiled Proper Person Motion to Submit a Writ of Habeas Corpus (Post-Conviction) (SC)22-23474




07/26/2022MotionFiled Proper Person Motion to Appoint Counsel.  (SC)22-23475




07/26/2022MotionFiled Proper Person Motion to Include all Previous Motions in Petitioner's Writ of Habeas Corpus. (SC)22-23477




07/26/2022Letter/IncomingFiled Proper Person Letter (w/attachments). (SC)22-23479




08/05/2022MotionFiled Appellant's Proper Person Motion to Apply Equitable Tolling to Petitioner's Amended Petition for Writ of Habeas Corpus. (SC)22-24598




08/05/2022MotionFiled Appellant's Proper Person Motion to Appoint Counsel. (SC)22-24599




08/10/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." fn1 [Given our disposition here, we deny all of petitioner's pending motions and additional requests for relief as moot.] RP/JH/LS. (SC)22-25008




08/15/2022MotionFiled Petitioner's Proper Person Motion to File an Appendix to Amended Petition for Writ of Habeas Corpus. (SC)22-25488




08/15/2022Notice/IncomingFiled Petitioner's Proper Person Notice in regards to documents meant to be Included in Motion to Apply Equitable Tolling. (SC)22-25490




08/16/2022Order/ProceduralFiled Order.  On August 15, 2022, petitioner filed a pro se motion to file an appendix and a pro se notice. This court denied petitioner's postconviction petition for a writ of habeas corpus on August 10, 2022.  Accordingly, no action will be taken on the pro se documents filed on August 15, 2022.  (SC)22-25622




08/23/2022MotionFiled Appellant's Proper Person Motion to Include Documents in Support of Motion to Apply Equitable Tolling to Appellant's Writ of Habeas Corpus. (SC)Y22-26349





Combined Case View